internal_revenue_service department of the treasury number release date index number washington d c telephone number person to contact refer reply to cc te_ge eo2 plr-151833-02 date date legend corporation state statute a county council city date b business park air park dear this is in reply to a letter dated date requesting a ruling that the income of corporation is excludible from gross_income under sec_115 of the internal_revenue_code and whether corporation must file an annual federal_income_tax return plr-151833-02 facts corporation was incorporated as a nonprofit public benefit corporation by council the legislative body for county pursuant to state statute a on date b corporation was created by council for the purpose of promoting economic growth and job creation in county in order to accomplish this purpose corporation will increase the inventory of prepared sites for industry with an emphasis on sites suitable for companies with increased levels of engineering and scientific content corporation is currently carrying out this mission through the purchase development and sales of industrial sites in business park to private industry corporation is governed by a board_of directors the chairman and vice chairman of council serve as directors the chairman of air park also serves ex officio as a director of corporation air park is a nonprofit public benefit corporation whose board is selected by county and city the chairman of air park is elected by the board_of air park in addition two directors of corporation are chosen by council from the citizens of county council has the power to remove any of the directors with or without cause corporation’s article of incorporation provide that corporation does not have any members the sources of corporation’s funds are contributions from county and proceeds from the sale of land within business park to private industry corporation has adopted a resolution that no part of the income of corporation will inure to the benefit of any director or private individual the by-laws provide that all of the property of corporation is irrevocably committed to public purposes corporation is required to provide county with a copy of an independent audit of its books_and_records which must be conducted annually upon dissolution of corporation its assets shall be distributed either by the directors of corporation or pursuant to the mandates of the county administrator for council corporation has amended its articles of incorporation and by-laws to provide that upon dissolution the assets of corporation will be transferred to a state a political_subdivision of a state or an organization the income of which is excluded from gross_income under sec_115 of the code sec_115 law and analysis sec_115 of the code provides that gross_income does not include income derived from any public_utility or the exercise of any essential government function and accruing to a state or any political_subdivision thereof in revrul_77_261 1977_2_cb_45 income from an investment fund established under a written declaration of trust by a state for the temporary investment plr-151833-02 of cash balances of the state and its participating political subdivisions was excludable from gross_income for federal_income_tax purposes under sec_115 the ruling indicated that the statutory exclusion was intended to extend not to the income of a state or municipality resulting from its own participation in activities but rather to the income of a corporation or other entity engaged in the operation of a public_utilities or the performance of some governmental function that accrued to either a state or municipality the ruling points out that it may be assumed that congress did not desire in any way to restrict a state’s participation in enterprises that might be useful in carrying out projects that are desirable from the standpoint of a state government and which are within the ambit of a sovereign to properly conduct in addition pursuant to sec_6012 and the underlying regulations the investment fund being classified as a corporation that is subject_to taxation under subtitle a of the code was required to file a federal_income_tax return each year in revrul_90_74 1990_2_cb_34 the service determined that the income of an organization formed funded and operated by political subdivisions to pool various risks casualty public liability workers’ compensation and employees’ health is excludable from gross_income under sec_115 of the code in revrul_90_74 private interests neither materially participate in the organization nor benefit more than incidentally from the organization by developing prepared sites for sale to private companies corporation increases the inventory of available sites and helps to attract new companies involved in technological enterprises to county stimulating county’s economic growth and job creation are essential governmental functions the income of corporation is derived from and used solely for purposes related to promoting the economic development of county no part of corporation’s income will be distributed to a private party other than as payment for goods or reasonable_compensation for services rendered corporation has amended its articles of incorporation and by-laws to provide that upon dissolution corporation’s assets shall be distributed to state a political_subdivision of state or another organization the income of which is excluded from gross_income under sec_115 of the code based on the information and representations submitted by corporation and the amendments corporation has made to its articles of incorporation and its by-laws we hold that the income of corporation is derived from an essential_governmental_function and accrues to a political_subdivision of a state or to an entity the income of which is excludible from gross_income under sec_115 conclusions the income of corporation is excludible from gross_income under sec_115 of the plr-151833-02 code sec_6012 and sec_1_6012-2 provide in general that every corporation as defined in sec_7701 subject_to taxation under subtitle a is required to file an income_tax return regardless of whether it has taxable_income or regardless of its gross_income see revrul_77_261 accordingly corporation will be required to file an income_tax return pursuant to sec_6012 this ruling letter is effective as of the date the above described amendments to the articles of incorporation and to the by-laws were adopted except as specifically provided otherwise no opinion is expressed on the federal tax consequences of any particular transaction this ruling is directed only to the taxpayer who requested it sec_6110 provides that this ruling may not be used or cited as precedent sincerely elizabeth purcell chief exempt_organizations branch division counsel associate chief_counsel tax exempt and government entities enclosures cc
